The opinion of the Court was delivered by
Lewis, J.
The right of the plaintiff below to the flour in controversy, did not depend upon the ownership of the mill, nor upon the relations existing between Long and Wagner respecting the occupancy of it. The questions proposed to be put to Samuel Long, on the cross-examination, were therefore irrelevant and improper.
Charles Cawley was a witness for the defendants. If he testified to anything pertinent to the issue, the plaintiff had a right to cross-examine him in reference to it, and to any other facts bear*521ing upon his evidence in chief; and if he did not answer truly, it was proper to call a witness to contradict him. If his testimony in chief'was irrelevant, an error in permitting it to he thus discredited, did no injury to the plaintiff in error, and is therefore no ground for reversal. As his testimony in chief is not set forth in the bill of exceptions, nor in any other part of the paper-book, we cannot say there was error in the manner of impeaching it. Every presumption is in favor of the judgment of the Court of Common Pleas.
The errors complained of in the 4th and 5th assignments are, in the argument, reduced to the question whether there was such property in Snyder, the plaintiff, as would enable him to maintain this action. We think this question was properly disposed of by the Court below. The evidence tended to show that Long and Wagner were the agents of Snyder, for the purchase of the grain from which the flour was made, and that it was bought for him and paid for with his money. There was no evidence that the 100 bushels referred to in the defendants’ second point were purchased for any other person than Snyder. The instructions to the jury and the answers to the points were correct.
Judgment affirmed.